ORDER

PER CURIAM.
Claimant appeals from the final award of the Labor and Industrial Relations Commission affirming by supplemental opinion the award and decision of the Administrative Law Judge. We affirm. The findings and conclusions of the Commission are supported by competent and substantial evidence on the whole record. No error of law appears, and an extended opinion would have no precedential value. The parties have been furnished, for their information only, with a memorandum setting forth the reasons for our order affirming the judgment pursuant to Rule 84.16(b).